Citation Nr: 1112977	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  09-36 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1962 to June 1966. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the above claims.  In September 2010, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  For the reasons set forth below, the Board finds that additional development is required in this case.  Specifically, on remand, further attempts should be made to obtain a complete copy of the Veteran's VA and private treatment records, and the Veteran should be afforded another VA audiological examination assessing the etiology of his bilateral hearing loss.  

The Board acknowledges that, in February 2008, the Veteran was afforded a VA audiological examination, which showed hearing loss for VA purposes in the Veteran's right ear, but not in his left ear.  The examiner also provided the opinion that the Veteran's hearing loss was not caused by, or the result of, noise exposure in the military.  In support of her opinion, the examiner stated that the results of the Veteran's May 1966 separation examination revealed hearing within normal limits in both ears for all frequencies.  Additionally, the examiner provided the opinion that the Veteran's tinnitus was at least as likely as not due to his hearing loss.  

Significantly, however, the Board finds that, to the extent that the examiner relied on the fact that the Veteran had hearing within normal limits in both ears at all frequencies at the time of his May 1966 separation examination, the examiner relied on an inaccurate factual history.  In this regard, the Board notes that, contrary to the examiner's report, both the Veteran's June 1965 and May 1966 audiological evaluations reveal that he had some bilateral hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (indicating that the threshold for normal hearing is from 0 to 20 disability, and that higher threshold levels indicate some degree of hearing loss).  

The Board highlights that, because the Veteran's separation audiological examination was administered prior to October 31, 1967, when the service departments adopted International Standard Organization (ISO) units, the audiological findings must be converted from American Standards Association (ASA) units to the ISO standard.  Following conversion, the results of the Veteran's May 1966 separation audiological examination are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
35
5
LEFT
20
15
15
30
20

Additionally, the VA examiner failed to acknowledge or discuss the fact that the Veteran was enrolled in a hearing conservation program while in service from June 1965 to May 1966, that the results of a June 1965 reference audiogram reveal that the Veteran had some bilateral hearing loss at that time, and that the Veteran's hearing acuity actually worsened slightly at 3000 Hz between June 1965 and May 1966.  As such, the February 2010 VA examiner's opinion appears to be based on an incomplete factual history.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  

In this regard, the Board notes that, at the time of the Veteran's reference audiogram in June 1965, the doctor reported that the Veteran's noise exposure was on the flight line, where he had been exposed to noise from jet engines, B-52s, and KC-135s for the past two years and seven months.  Further, the Board notes that the results of the Veteran's June 1965 reference audiological examination, once converted from ASA units to the ISO standard, are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
15
25
15
RIGHT
10
10
10
25
5

Finally, the Board finds it significant that, in providing her opinion, the February 2008 VA examiner appears to have relied solely on the fact that the Veteran did not have hearing loss in accordance with VA standards at the time of his separation examination, and failed to consider the Veteran's reports of continuity of symptomatology (i.e., difficulty hearing) since service.  

The Board is unclear what impact at any, the examiner's conclusion that the Veteran had normal hearing at separation had on her ultimate opinion that the Veteran's current hearing loss in his left ear is not the result of his military service.  However, given this inaccurate statement, the Board finds it necessary to obtain another examination and opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet.App. 229 (1993)) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history). 

Accordingly, the Board finds that another VA examination and medical opinion assessing the etiology of the Veteran's bilateral hearing loss is necessary to make a determination in this case.  See 38 C.F.R. § 4.2 (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced). 

Additionally, the Board notes that a review of the record reveals that some of the Veteran's relevant VA treatment records have not yet been associated with the claims file.  Specifically, during private treatment with Dr. D.F. Sumrall in August 2005 and February 2007, Dr. Sumrall noted that the Veteran continued to receive medical treatment at the VA medical center.  Additionally, during treatment in February 2008, Dr. Sumrall reported that, the previous month (i.e., in January 2008) the Veteran had undergone VA audiological testing and had received VA hearing aids.  Significantly, however, the only VA treatment records on file are dated from September 2007 to November 2007.  Accordingly, on remand the RO/AMC should make arrangements to obtain a complete copy of the Veteran's VA treatment records.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2).  

Further, as this case is being remanded for the foregoing reasons, all relevant private treatment records should also be obtained on remand.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  In this regard, the Board notes that it is specifically interested in obtaining treatment records from Dr. Sumrall, dated prior to April 2000, and dated from February 2008, forward.

With regard to the issue of entitlement to service connection for tinnitus, the Board finds that, insofar as the evidence of record indicates that this condition is causally related to the Veteran's bilateral hearing loss, his tinnitus claim is inextricably intertwined with the question of whether the Veteran's bilateral hearing loss was incurred during, or caused by, his military service.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  As such, a decision on the Veteran's claim of entitlement to service connection for tinnitus is deferred pending the adjudication of his bilateral hearing loss claim.



Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's treatment records for his bilateral hearing loss and/or tinnitus, from the VA Medical Center in Tuscaloosa Mississippi, dated prior to September 2007, and dated from November 2007, forward. 

2.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment with respect to all private health care providers who have treated his bilateral hearing loss and/or tinnitus, to specifically include treatment records from Dr. Sumrall, dated prior to April 2000 and from February 2008, forward.  Following the receipt of any necessary authorizations from the Veteran, attempt to obtain any medical records identified by the Veteran.  If these records are not available, request that the doctors provide a negative reply.  

3.  Then, schedule the Veteran for a VA audiological examination.  The claims file and a copy of this remand should be made available to the examiner in conjunction with the examination.  A complete rationale should be provided for any opinion expressed.
 
Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  The examiner should specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz for both ears.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed hearing loss and/or tinnitus either began during or was otherwise caused by the Veteran's military service, including exposure to noise from jet engines, B-52s, and KC-135s on the flight line while working as a jet engine mechanic.  In doing so, the examiner should discuss the significance, if any, of the fact that the Veteran was in a hearing conservation program from June 1965 to May 1966 due to his routine exposure to jet engine noise on the flight line, and the fact that the Veteran's June 1965 hearing conservation audiological examination and his May 1966 separation examination revealed that he had some bilateral hearing loss during service (when compared to the audiometric testing in June 1965).  The examiner should also specifically acknowledge and discuss the Veteran's reports of in-service noise exposure and a continuity of symptomatology (i.e., difficulty hearing and intermittent ringing in his ears) since service.  

4.  Finally, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal are not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
Matthew W. Blackwelder
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


